Exhibit 99.1 Press release WiLAN Subsidiary, Back Bay Medical Inc., Enters into Settlement and License Agreement with Codman & Shurtleff, Inc. and Cordis Corporation OTTAWA, Canada – July 6, 2015 – WiLAN (TSX:WIN) (NASD:WILN) today announced that the Company’s subsidiary, Back Bay Medical Inc., has entered into a settlement and license agreement with Codman & Shurtleff, Inc. and Cordis Corporation. The agreement resolves litigation that was pending in the United States District Court for the Central District of California. The terms of the settlement and license agreement are confidential. About WiLAN WiLAN is one of the most successful patent licensing companies in the world and helps companies unlock the value of intellectual property by managing and licensing their patent portfolios.The Company operates in a variety of markets including automotive, digital television, Internet, medical, semiconductor and wireless communication technologies.WiLAN’s wholly-owned subsidiary, WiLAN Labs, develops and commercializes innovative solutions to the challenges facing next generation communication networks.Founded in 1992, WiLAN is listed on the TSX and NASDAQ and is included in the S&P/TSX Dividend and Dividend Aristocrats Indexes.For more information: www.wilan.com.
